Citation Nr: 0938271	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-29 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder with irritable bowel syndrome, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

1.  The Veteran's major depressive disorder has been 
productive of depressed mood; anxiety; irritability; poor 
concentration; constricted affect; few friends; little social 
contact, but contact with siblings; some insomnia; and 
delayed sleep onset for several hours.  It has not been 
productive of occupational and social impairment, with 
deficiencies in most areas (such as work, school, family 
relations, judgment, thinking, or mood), due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

2.  The Veteran's irritable bowel syndrome is characterized 
by occasional episodes of abdominal distress.


CONCLUSION OF LAW

1.  The criteria for a 50 percent rating, but no higher, for 
major depressive disorder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 
9434 (2009).



2.  The criteria for a separate noncompensable rating, but no 
higher, for irritable bowel syndrome have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, DC 
7319 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend, in substance, 
that the Veteran's service-connected major depressive 
disorder with irritable bowel syndrome is more disabling than 
currently evaluated.  Initially, the Board notes that VA has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Veteran does not allege that VA 
failed in its notice obligations.  In a January 2005 letter, 
VA notified the Veteran of evidence needed to establish 
entitlement to an increased rating, what VA would seek to 
provide, and what he should provide.  In an August 2006 
correspondence, the Veteran was informed about how disability 
ratings and effective dates are assigned.  The Board finds 
that VA has complied with its notice obligations.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In January 2005, the Veteran underwent two VA examinations, 
and since then, the Veteran has undergone subsequent VA 
evaluations.  VA-provided medical examinations must be 
legally "adequate."  Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).  To that end, examinations must be both 
"thorough and contemporaneous."  Caluza v. Brown, 7 Vet. 
App. 498, 505-506 (1995) (applying pre-VCAA law); accord 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  A 
thorough examination "must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  In other words, it must provide "sufficient 
detail" to enable the Board to make a "fully informed 
evaluation."  Id.

In sum, the Board finds that VA has fulfilled its duty to 
assist in every respect.

II.  Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

Moreover, when assigning a disability rating, VA is obligated 
to consider whether a veteran is entitled to "staged" 
ratings (separate ratings assigned for separate time 
periods).  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) 
(staged ratings for increased-rating claims).  VA's ability 
to assign staged ratings reflects the "possible dynamic 
nature of a disability while the claim works its way through 
the adjudication process."  O'Connell v. Nicholson, 21 Vet. 
App. 89, 93 (2007).

In this case the RO established service connection for 
psychophysiological gastro-intestinal reaction with 
hyperactive small bowel peristalsis and spastic colon in May 
1973, and assigned a 10 percent evaluation.  In November 
2002, the RO increased the evaluation to 30 percent, and was 
recharacterized major depressive disorder with irritable 
bowel syndrome, and rated under Diagnostic Code 9434.  Under 
Diagnostic Code 9434, a 30 percent disability rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas (such as work, school, family 
relations, judgment, thinking, or mood), due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

Finally, the Board notes that when VA grants a claim for an 
increased rating, it may assign an effective date up to one 
year before the date the claimant's application for increase 
was received, provided it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  
38 U.S.C.A. § 5110(b)(2).  "Accordingly, the relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim."  Hart, 21 Vet. App. 
505, 509 (2007) (emphasis added).  Here, then, the applicable 
relevant time period begins December 10, 2003 (one year 
before the Veteran filed his claim for increased rating), and 
continues to the present time.

The Board has reviewed the lay and medical evidence relating 
to the Veteran's service-connected condition.  The Veteran 
has submitted a number of statements to the effect that his 
depression has become more severe; that he suffers from 
"serious" depression that affects "every part of [his] 
life"; that his depression is "so severe that [he] cannot 
function normally"; that he has taken numerous depression 
medications, but that nothing seems to work; that his 
inability to reverse his depression makes him "extremely 
worried and scared"; that he suffers from chronic insomnia; 
that the frequency and unpredictability of his diarrhea are 
so severe at times that he cannot even leave his home for 
fear that he will have an uncontrollable bowel movement; that 
on many occasions "too numerous to mention" he has lost 
control of his bowels, which has caused him extreme 
embarrassment and humiliation; that the medication he takes 
for his irritable bowel syndrome does not always work; and 
that he is forced to wear adult "Depends" because of his 
condition.

Treatment records dated from January 2004 to October 2004 
show regular treatment for various symptoms, including 
depression; guilt; disgust; self-loathing; constricted 
affect; difficulty sleeping; and losing control of his bowels 
(a "few" episodes, one "very severe").  The Veteran 
consistently denied having homicidal or suicidal ideations.  
In September 2004, the Veteran stated that "he has had no 
recurrent episode[s of] diarrhea." 

In January 2005, the Veteran underwent two VA examinations-
an intestinal examination and psychological examination.  At 
his intestinal examination, the Veteran reported symptoms of 
(1) daily diarrhea (five to ten episodes a day) with 
consistency ranging from liquid to soft; (2) fecal 
incontinence secondary to gas ("he thinks he has just gas 
and then when he passes the gas it is stool"), having 
experienced two such episodes while walking down the street 
(approximately six months before the examination) and "a 
few" episodes in the middle of the night (most recently the 
night before the examination); the Veteran stated that the 
onset of his fecal incontinence was six months before the 
examination; (3) daily gaseous abdominal distention, namely 
pain in the right side of the abdomen with the gas; and (4) 
decreased appetite (was unsure whether his decreased appetite 
was due to his depression or his irritable bowel syndrome).  
He did not complain of constipation.  He reported taking 
Pepto-Bismol and Imodium that seemed to help.

The examiner diagnosed him with irritable bowel syndrome and 
noted that the only effect this condition had on the 
Veteran's daily life was that when he left home, he needed to 
know where a bathroom was, and that he did not like to travel 
too far from home.

During the VA psychiatric examination, the Veteran described 
his symptoms as diminished appetite; extreme anxiety (self-
rated 10/10); extreme depression (self-rated 10/10); 
difficulty driving (because of anxiety); difficulty sleeping; 
obsessive hand washing (approximately ten times a day); low 
energy ("can sleep all the time"); diminished interest 
(stays in bed or lies on the sofa most of the day); and 
generally that he is so depressed that "he has to force 
himself to do the things that need to be done."

Mental status examination revealed a depressed mood.  His 
current thought processes and communication were not 
impaired.  His hygiene was good.  His speech was fluent and 
relevant.  There was no psychosis or any inappropriate 
behavior.  He reported some short-term memory impairment.  He 
denied current suicidal or homicidal thoughts, as well as 
panic.  He also denied substance abuse.  The examiner noted 
that he was capable of attending to the basic activities of 
daily living "with effort."

As to occupational history, the Veteran reported that he 
"last worked years ago" and had been "on disability for a 
long period of time due to his back."

As to social history, he stated simply that he had no social 
life and basically isolated from everyone.

The examiner diagnosed him with major depressive disorder, 
severe, with anhedonia.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50, and commented 
that the Veteran had no friends and had serious impairment in 
social and occupational functioning.

VA outpatient treatment records dated in February 2005 reveal 
that the Veteran described his symptoms as increased 
depression for the past eight months; inability to function; 
no appetite; weight loss (five pounds in the past several 
months); increased anxiety; restlessness; difficulty sleeping 
(awake until early morning); decreased energy; apathy (once 
asleep, "does not want to get out of bed"); lack of 
motivation; poor concentration; frustration; and 
hopelessness.

Mental status examination revealed a dysphoric mood with 
congruent affect.  His current thought process was well 
organized and goal-directed.  His thought content was 
relevant.  He was casually dressed, pleasant, and 
cooperative.  His insight was fair, his judgment intact.  
There was no psychomotor agitation or restlessness.  He 
denied hallucinations or formal delusions.  He denied 
suicidal or homicidal thoughts.  

As to occupational history, he reported that after service he 
went to carpentry trade school.  Thereafter he worked as a 
carpenter at the National Park Service for sixteen years 
until he slipped, fell, and hurt his back twelve years ago.  
He now receives worker's compensation as his source of 
income.

As to social history, he stated, among other things, that he 
is very close to his family, especially his sister and 
brother.  The Veteran stated that he never married and lives 
alone.  He stated that he is not very sociable, but still 
enjoys having friends over for dinner, going to the movies 
with friends, and going to friends' houses.  He reported that 
he enjoys traveling, reading, exercising, and walking.  He 
stated that sometimes his back hurts so much that he is 
unable to walk, and that that tends to exacerbate his 
depression.

The examiner diagnosed the Veteran with major depressive 
disorder, recurrent.

Treatment records dated March 2005 show treatment for various 
symptoms, including depression; poor appetite; weight loss 
(ten pounds per Veteran); poor motivation ("can't get out of 
bed"); low energy; poor concentration; difficulty sleeping; 
anhedonia; hopelessness; and a mildly dysphoric mood.  He 
denied having homicidal or suicidal ideations.  

According to VA records dated in April 2005, the Veteran 
described his symptoms as chronic insomnia and difficulty 
sleeping (on average, five hours per night); depression 
(self-rated 7/10); improved appetite with some weight gain (a 
"couple" pounds); stated that he cannot cry, but wished he 
could; low energy, but slightly better with his medication; 
poor concentration and memory (he reported losing and 
misplacing things); no hobbies (stated that he used to do 
woodwork); anxiety and nervousness; crowd avoidance; 
loneliness; and difficulty driving (because of anxiety).

Mental status examination revealed a slightly anxious, 
dysphoric mood with congruent affect.  His thought process 
was logical, sequential, and goal-directed.  He was clean-
shaven, casually dressed, pleasant, and cooperative.  His 
insight was fair, his judgment intact.  There were no 
psychomotor abnormalities.  He denied hallucinations or 
delusions.  He denied having current suicidal or homicidal 
thoughts, but admitted to a suicidal ideation six weeks 
before the evaluation when he felt "real down" and "didn't 
want to wake up."  He also denied any current alcohol or 
substance abuse.

The examiner diagnosed him with major depressive disorder, 
recurrent, and assigned a GAF score of 60.

VA outpatient treatment records dated in May 2005 indicate 
that the Veteran described his symptoms as difficulty 
sleeping; sleeplessness; depression; lethargy; low energy; 
isolation; panic attacks; poor concentration and memory; 
irritability; somewhat improved hope; wide mood swings 
(sometimes feels as though he is "on top of the world" and 
can do anything); and, during those mood swings, engaging in 
risky behavior such as shopping sprees.

Mental status examination revealed a dysphoric mood with 
spontaneous affect.  His thought process and content were 
unremarkable.  He was casually dressed and cooperative.  His 
insight and judgment were fair.  His memory was intact.  He 
denied suicidal or homicidal thoughts.  He also denied any 
current alcohol or substance abuse.

The examiner diagnosed him with bipolar I disorder, most 
recent episode depressed, and assigned a GAF score of 60.

August 2005 outpatient treatment records reveal that the 
Veteran described his symptoms as difficulty sleeping; 
depressed mood; irritability (due to smoking cessation two 
months prior); loneliness; and some physical activity 
(treadmill).

Mental status examination revealed a slightly anxious, 
dysphoric mood with congruent affect.  His thought process 
was logical, sequential, and goal-oriented.  He was clean-
shaven, casually dressed, pleasant, and cooperative.  His 
insight was fair, his judgment intact.  His remote and recent 
memory were intact.  He denied suicidal or homicidal 
thoughts.  He also denied hallucinations or delusions.

The examiner did not comment on the Veteran's occupational 
history.  As to his social history, the Veteran stated that 
he still had not adjusted to life in Florida after moving 
from Philadelphia.  He stated that he had not formed any 
relationships and was bored and lonely.

The examiner diagnosed him with major depressive disorder, 
recurrent, and assigned a GAF score of 58.

Treatment records dated from August 2005 through November 
2005 show regular treatment for various symptoms, including 
depressed mood; increased anxiety; difficulty sleeping 
(approximately five hours a night); lethargy and low energy 
("spending days in his bed"); decreased appetite; 
interruption of exercise regime; limited social engagement; 
increased irritability; poor concentration and memory; 
frustration; stress (was preparing to close on a new home); 
agitation ("I really want a cigarette"); and ineffective 
medication.  The Veteran denied having homicidal or suicidal 
ideations.  He also denied any current alcohol or substance 
abuse, although he confessed (in a November 2005 treatment 
record) having used marijuana a "couple years ago."

In November 2005, the Veteran underwent another VA 
psychological evaluation wherein he described his symptoms as 
difficulty sleeping; lethargy (spent a lot of time in bed, 
but not sleeping); no energy; weight loss (reported five 
pounds); "not eating right"; difficulty making decisions; 
no hobbies or interests; irritability; loneliness; boredom; 
and some physical activity ("[j]ust joined a gym").

Mental status examination revealed a slightly anxious, 
dysphoric mood with congruent affect.  His thought process 
was logical, sequential, and goal-oriented.  He was clean-
shaven, casually dressed, pleasant, and cooperative.  His 
insight was fair, his judgment intact.  His remote and recent 
memory were intact.  He denied suicidal or homicidal 
thoughts.  He also denied hallucinations or delusions.

The examiner did not comment on the Veteran's occupational 
history.  As to his social history, the Veteran stated he 
"just moved" to a "new place," but that he continues to 
live alone.  He reported that he felt lonely and bored, but 
that he had a "couple friends" and that a friend from 
Pennsylvania was planning to visit him for a week.

The examiner diagnosed him with major depressive disorder, 
recurrent, and assigned a GAF score of 57.

A treatment record dated November 2005 shows that the Veteran 
was treated at a gastroenterology consultation, wherein he 
reported the following symptoms: regular bowel movements 
without any red blood; no diarrhea; no disphagia (difficulty 
swallowing); no current complaints of reflux or abdominal 
pain; and stable weight.

In February 2006, the Veteran underwent another VA 
psychological evaluation wherein he described his symptoms as 
difficulty sleeping; lethargy; no energy; stable weight, but 
not "eating right" (too much "junk"); ineffective 
medication; lack of interest; lack of motivation; and little 
or no physical activity (had not been going to the gym).

Mental status examination revealed an anxious, dysphoric mood 
with congruent affect.  His thought process was logical, 
sequential, and goal-oriented.  He was clean-shaven, casually 
dressed, pleasant, and cooperative.  His insight was fair, 
his judgment intact.  His remote and recent memory were 
intact.  He denied suicidal or homicidal thoughts.  He also 
denied hallucinations or delusions.

The examiner did not comment on the Veteran's occupational 
history.  As to his social history, the Veteran stated he has 
not dated in two years.

The examiner diagnosed him with major depressive disorder, 
recurrent, and assigned a GAF score of 55.

Treatment records dated from March 2006 to July 2006 show 
regular treatment for various symptoms, including depressed 
mood; anxiety; irritability; poor concentration; constricted 
affect; no energy; lack of interest; lack of motivation 
("everyday is a battle"); poor self-esteem; self-neglect as 
to personal hygiene; anhedonia; few friends; little social 
contact, but contact with siblings; insomnia; delayed sleep 
onset for several hours (reported at least one entirely 
sleepless night); worsened irritable bowel syndrome (which 
contributed to his social isolation); no hobbies; ineffective 
depression medication; increasing frustration at his 
inability to conquer his depression; apathy and indifference 
(reported staying in bed for twenty-four hours on four 
different occasions); social isolation, although he reported 
socializing "on occasion with a few friends"; increasing 
hopelessness; and attempts to become more physically active.  
He consistently denied having homicidal or suicidal 
ideations.  He also denied substance or alcohol abuse, but 
confessed using marijuana a "couple years ago."

To summarize, between January 2005 and November 2006, the 
Veteran underwent a number of psychological and intestinal 
evaluations and examinations.  His psychological examiners 
assigned him GAF scores for major depressive disorder (and 
once for bipolar I disorder) of 50, 60, 60, 58, 57, and 55, 
respectively (scores listed in chronological order).  The GAF 
Scale is a reflection of the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 46-47 (4th ed. 1994) (hereinafter DSM-
IV).  VA assigns a disability rating based on "all the 
evidence of record" (including, in this case, an examiner's 
assignment of a GAF score) that "bears on" the Veteran's 
social and occupational impairment.  38 C.F.R. § 4.126(a).  
Accordingly, a GAF score is one factor to be considered, but 
in no case is it dispositive, in making a rating 
determination.  See VAOPGCPREC 10-95, 60 Fed. Reg. 43,186, 
43,186 (Aug. 18, 1995) (VA General Counsel's legal opinion to 
the effect that VA may reference "medical reports which 
employ [DSM-IV] adaptive-functioning assessment scales," but 
cautioning that the "utility of such reports may be limited 
by differences between the terminology and disability levels 
used in those scales and those employed in [VA 
regulations]").

GAF scores between 51 and 60 generally reflect "[m]oderate 
symptoms" (such as flat affect, circumstantial speech, 
occasional panic attacks) or "moderate difficulty in social, 
occupational, or school functioning" (for example, few 
friends, conflicts with peers or co-workers).  DSM-IV 46-47.

Resolving all doubt in the Veteran's favor, the Board finds 
that a 50 percent disability rating is warranted since 
December 10, 2004 (the date the Veteran filed his claim for 
increased rating).  As noted, 50 percent disability rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Here, although the Veteran's judgment, thought processes, 
speech, and behavior, have been found generally on 
examination to be unimpaired, the evidence does demonstrate 
that he suffers from near-continuous depression.  Symptoms 
include anxiety and a dysphoric mood, and his depression is 
exacerbated by his sleep apnea symptoms and his irritable 
bowel syndrome.  Socially, while he appears to maintain some 
personal relationships, his symptoms have been shown to 
further seclude himself from society.  The Board finds that 
these symptoms cause "reduced reliability and 
productivity," and therefore, his condition warrants a 50 
percent disability rating.

The Board also finds, however, that the Veteran's disability 
does not warrant more than a 50 percent disability rating 
because the preponderance of the evidence is against such a 
finding.  The Veteran has not been shown to have the symptoms 
typical of a 70 percent disability rating, which requires a 
showing of social and occupational impairment "with 
deficiencies in most areas" (such as work, school, family 
relations, judgment, thinking, or mood), due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  See 38 
C.F.R. § 4.130, DC 9434.

It is true that the Veteran suffers from near-continuous 
depression, accompanied by serious symptoms.  But it is also 
true that he has shown the ability to establish at least 
some, albeit few, social relationships.  He has consistently 
stated that he has a "few friends" and that his 
relationships with at least some of his siblings are a source 
of strength to him.  Moreover, to the Veteran's credit, he 
has controlled his anger and frustration; he has maintained 
his personal appearance; and he has gone forward with his 
life in many ways (moving to Florida to get out of what he 
described as a bad area of Philadelphia; overcoming his 
smoking addiction; and buying a new home).  In short, the 
Board finds that the Veteran's service-connected condition 
has not caused him to suffer "deficiencies in most areas," 
and therefore an evaluation in excess of 50 percent is not 
warranted.

Finally, the Board notes that on November 7, 1996, VA amended 
the psychological rating regulations, thus eliminating the 
former rating structure.  Specifically, the new regulations 
eliminated the practice of rating physiological and 
psychological conditions jointly.  The Board notes that the 
Veteran is already service-connected for his irritable bowel 
syndrome, and now considers whether he is entitled to a 
separate disability rating for his irritable bowel syndrome 
under Diagnostic Code 7319, which pertains to irritable colon 
syndrome.  Cf. Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Under Diagnostic Code 7319, a noncompensable rating is 
assigned for a mild condition with disturbances of bowel 
function with "occasional" episodes of abdominal distress.  
A 10 percent rating is assigned for a moderate condition with 
"frequent" episodes of bowel disturbance with abdominal 
distress.  And a maximum 30 percent rating is assigned for a 
severe condition with diarrhea, or alternating diarrhea and 
constipation, with "more or less constant" abdominal 
distress.

After reviewing the evidence of record, the Board determines 
that the Veteran's irritable bowel syndrome most nearly 
corresponds to a mild condition with occasional episodes of 
abdominal distress.  In January 2005, the Veteran reported, 
among other things, symptoms of (1) daily diarrhea (five to 
ten episodes a day) and (2) fecal incontinence secondary to 
gas, having experienced two such episodes while walking down 
the street and "a few" episodes in the middle of the night.  
However, later that year, in November 2005, the Veteran 
reported regular bowel movements and no diarrhea.  It appears 
to the Board that the Veteran's condition is largely under 
control.  The Board finds that the Veteran suffers from 
occasional episodes of losing control of his bowels, and 
therefore a noncompensable rating under Diagnostic Code 7319 
is warranted.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases, where 
the regular schedular ratings are found to be inadequate or 
impractical, so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id. (emphasis 
added).  Before an extra-schedular evaluation may be applied, 
VA must make a threshold finding.  Specifically, it must 
determine that the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  Significantly, the regular schedular ratings 
provide for higher ratings for the Veteran's service-
connected conditions, but evidence supporting ratings in 
excess of those recognized herein has not been submitted.  
Moreover, the Veteran's case does not present a truly 
"exceptional or unusual disability picture."  Therefore, 
the Board finds that referral of the case for consideration 
as to whether an extra-schedular rating should be assigned is 
not warranted.

The record, as discussed above, reflects that the Veteran is 
currently not employed, however, this is due to a back injury 
suffered while working as a carpenter, and it has not been 
medically suggested that his service-connected psychiatric 
disorder or irritable bowel syndrome has rendered him 
unemployable.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected major depressive disorder has been 50 percent 
disabling, but no more-and his irritable bowel syndrome has 
been continuously noncompensable-since December 10, 2004 
(the date the Veteran filed his claim for increased rating).

In arriving at these conclusions, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).




ORDER

A 50 percent disability rating, but no more, for major 
depressive disorder is granted, subject to the laws and 
regulations governing the payment of monetary awards.

A separate noncompensable rating for irritable bowel syndrome 
is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


